                               United States District Court
                               Northern District of Indiana

JAMES E. STARKS SR.,

                      Plaintiff,

                      v.                             Civil Action No. 1:15-CV-251 JVB

OMNISOURCE CORPORATION,

                      Defendant.


                                   OPINION AND ORDER

       This matter is before the Court on Defendant OmniSource Corporation’s motion for

summary judgment (DE 57) and supporting brief, Plaintiff James Starks’s response brief, and

Defendant’s reply. Also before the Court is Defendant’s motion to strike portions of Plaintiff’s

affidavit and his proposed errata changes to his deposition (DE 61), to which Plaintiff has not

responded.



A.     The Motion to Strike

       The first statement in Plaintiff’s affidavit of concern to Defendant is ¶ 19: “There was no

knowledge or information of alcohol impairment or consumption known to the Defendant or

communicated to the undersigned by the Defendant on the date of termination.” (DE 59-1 at 7.)

Defendant argues that Starks does not have first-hand knowledge of what Defendant, through its

agents, knew about alcohol impairment and consumption. The Court agrees and will strike the

words “known to the Defendant or” from ¶ 19.

       Defendant next moves to strike ¶ 33 of the affidavit, in which Plaintiff states: “Others in

the non-protected class were not disciplined for similar or worse conduct involving alcohol on
the Defendant’s workplace premises.” (DE 59-1 at 9.) Defendant also objects to ¶ 36. There

Plaintiff states:

        Other white male co-employees who were not disciplined for possession and
        consumption of alcohol during this period were Samuel Shinaberry, Gary Hedges,
        Robert Yagle, Timothy Southivong [Asian American], Chris Banks and Kyle
        Weible. Starks could smell alcohol on their breath and/or Southivong, Banks and
        Weible were sent home by OmniSource management for consumption of alcohol.
        [Exhibit E, Starks Depo., pp. 37–39, Appendix, pp. 26–28 and Worrell Affidavit,
        Exhibit B, Defendant’s Index]

Id. Defendant maintains that these assertions contradict statements in Plaintiff’s deposition and

run afoul of the rule that a party cannot defeat summary judgment by such means. See Miller v.

A.H. Robins Co., Inc., 766 F.2d 1102, 1104 (7th Cir. 1985).

        In his deposition, Plaintiff said that Scott Worrell, Sammy Shinaberry, Gary Hedges,

Robert Yagle, and Timothy Southivong were employees whose names he could think of on the

day of the deposition who had consumed alcohol before coming to work and that he knew that

because he smelled it on them. He further testified that he believed that Chris Banks, Timothy

Softhong, and Kyle Weible were sent home from work because someone thought they had

alcohol in their systems. However, he also stated in his deposition that he only heard rumors that

they had been sent home and didn’t know the details.

        Defendant has not shown the Court how Plaintiff’s statement in ¶ 33 contradicts anything

he said in his deposition. Accordingly, the Court DENIES its motion to strike as to that

paragraph.

        Turning to ¶ 36, the statement that Southivong, Banks, and Weible were sent home for

consumption of alcohol will be stricken, because Plaintiff’s claim in his affidavit of personal

knowledge of these events contradicts his deposition testimony that he had only heard rumors


                                                 2
about them. However, the other statements in ¶ 36 will not be stricken because, once again,

Defendant has not shown how they contradict his deposition testimony.

        Finally, Defendant asks the Court to strike a statement Plaintiff made in the errata sheet

to his deposition, in which he answers a question he wasn’t asked during the deposition. He

admitted in his deposition testimony that he brought a lunch bag to work that had two wine

cooler bottles in it. However, in his errata sheet he added that he didn’t know the bottles were

there. This statement contradicts nothing in his deposition, but merely adds to it. Moreover,

Plaintiff makes the same statement in his affidavit, so that striking it from the errata sheet would

be pointless. The Court DENIES Defendant’s motion with regard to striking the statement in

the errata sheet.



B.      Summary Judgment

(1)     Legal Standard

        Under Federal Rule of Civil Procedure 56(a), the Court must grant a motion for summary

judgment if the moving party shows “that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Rule 56 further requires the entry of

summary judgment, after adequate time for discovery, against a party “who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986).

        A party seeking summary judgment bears the initial responsibility of informing a court of

the basis for its motion and identifying those portions of the pleadings, depositions, answers to


                                                 3
interrogatories, and admissions on file, together with the affidavits, if any, which it believes

demonstrate the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. If the

moving party supports its motion for summary judgment with affidavits or other materials, it

thereby shifts to the non-moving party the burden of showing that an issue of material fact exists.

Keri v. Bd. of Trust. of Purdue Univ., 458 F.3d 620, 628 (7th Cir. 2006).

       In viewing the facts presented on a motion for summary judgment, a court must construe

all facts in a light most favorable to the non-moving party and draw all legitimate inferences and

resolve all doubts in favor of that party. Keri, 458 F.3d at 628. A court’s role is not to evaluate

the weight of the evidence, to judge the credibility of witnesses, or to determine the truth of the

matter, but instead to determine whether there is a genuine issue of triable fact. Anderson v.

Liberty Lobby, 477 U.S. 242, 249–50 (1986).



(2)    Facts

       The following facts are accepted as true for the purpose of this opinion. Plaintiff, who is

African-American and black, was employed as a lab tech at OmniSource’s facility on Taylor

Street in Fort Wayne from February 2004 through June 20, 2014. His immediate supervisor was

Scott Worrell.

       OmniSource has a long-standing policy against possession of alcohol at the workplace,

which has been set out in its employee handbook since at least 2003. The 2014 handbook

specifically warns employees that, while certain issues, such as attendance and work

performance, will be dealt with by progressive discipline, other violations, such as working

under the influence of alcohol and possession of alcohol in the workplace are behaviors that may


                                                  4
result in disciplinary action up to and including termination of employment.

       Plaintiff was terminated on June 20, 2014, after an unopened wine cooler bottle and an

opened, empty wine cooler bottle were found in his lunch bag, under his desk in his office. Two

days before his termination, an Omnisource employee who is African-American and black, told

Worrell that he suspected that one of the two lab techs (Plaintiff and Rahman Pittman, who is

also African-American and black) had been drinking in the lab because he saw empty beer cans

in the trash. Worrell went to the lab and found two beer cans in the trash. Worrell didn’t inspect

any of Pittman’s personal belongings because Pittman didn’t have any personal items such as a

lunch bag or cooler in the lab that day. Worrell told his supervisor, Scott Frederick, and together

they called the human resources manager, Brian Rothgeb, for guidance. Rothgeb told them that

they should continue monitoring the lab techs and could search personal belongings if necessary.

On June 20, Worrell inspected the workstations of both lab techs and Plaintiff’s personal

belongings located there, whereupon he found the wine cooler bottles in Plaintiff’s lunch bag.

Worrell notified Frederick and they called Rothgeb, who came to Taylor Street to inspect the

lunch bag; he saw the wine cooler bottles. Starks confirmed to Rothgeb that the lunch bag

belonged to him. Rothgeb then terminated Starks’s employment.

       Plaintiff admits that the wine cooler bottles were found in his lunch bag on Defendant’s

premises but insists he didn’t know they were in his lunch bag when he brought the bag into the

Taylor Street facility. When asked at his deposition who put the wine cooler bottles into his

lunch bag, he responded that he had stopped at the liquor store and gone to his mother’s house

the previous evening. From his statement that he “never even looked in the bag to even check to

make sure it was gone” (DE 60-1 at 22), it may be inferred that either he put the wine coolers


                                                 5
into the lunch bag the night before his termination or saw someone else put them there. In his

affidavit he stated that a relative had put “the wine cooler bottle” into his lunch bag the night

before his termination (DE 59-1 at 5). He didn’t consume any alcohol at his workplace on the

day he was fired nor was he under the influence of alcohol at work that day. Also, he didn’t

bring beer into the workplace or drink beer there in the two days preceding his termination.

       In his affidavit, Starks vaguely states that “during this period” (DE 59-1 at 36), he

smelled alcohol on white male co-workers Samuel Shinaberry, Gary Hedges, Robert Yagle,

Chris Banks, and Kyle Wible, and also on Timothy Southivong, who is Asian-American, but

none of these employees were disciplined for possession or consumption of alcohol. Starks

didn’t report this perception to anyone. Worrell directly supervised Shinaberry, Southivong, and

Banks at one time or another during their employment with OmniSource, but never supervised

Hedges, Yagle, or Wible. Neither Worrell nor Frederick personally observed Shinaberry,

Hedges, Yagle, or Banks at work while possessing or after consuming alcohol and did not

receive any reports that any of them possessed alcohol at work or came to work after consuming

alcohol.

       Wible was terminated more than three years before Starks’s termination. Frederick does

not recall an incident in which Wible reported to work under the influence of alcohol and there is

no evidence that Frederick had any knowledge that Wible possessed alcohol at work or received

reports that he possessed alcohol at work or came to work under the influence of alcohol.

Similarly, there is no evidence that Worrell either personally observed or received reports that

Wible possessed alcohol at work or came to work under the influence of alcohol. Nor is there

any evidence that Rothgeb personally observed or received reports that any of these white co-


                                                  6
workers possessed alcohol at work or came to work under the influence of alcohol.

       Worrell recalls one instance when he smelled alcohol on Timothy Southivong and

reported it to Frederick, who confronted Southivong. Frederick determined that Southivong

smelled of stale beer from drinking the night before but that he was not, at the time Frederick

talked to him, impaired or under the influence of alcohol and that he did not possess alcohol.

Frederick warned him not to repeat his actions, but Southivong was not disciplined. There is no

evidence that Rothgeb knew about this incident.

       Starks was required to complete reports that other lab techs—Samuel Shinaberry, a white

male, and Rahman Pittman, a black male—were not required to complete, but because of these

additional responsibilities, he received a higher rate of pay than the others. Also, Carey Bowers

and David Brumett, receiving clerks at OmniSource both of whom are white, were allowed to

take vacation time in the middle of the month that Starks was not allowed to take.

       In Starks’s most recent performance review before his termination—covering the 2013

calendar year and completed by Scott Worrell—he was rated as having met his job requirements

in two of six categories and as having exceeded those requirements in four others.



(3)    Discussion

       Title VII of the Civil Rights Act of 1964, as amended, makes it an “unlawful employment

practice for an employer to discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment because of such individual’s race [or] color . . ..”

42 U.S.C. § 2000e-2(a)(1). Starks alleges that OmniSource terminated him because of his race

and color.


                                                 7
       The Court first analyzes Starts’s evidence under the McDonnell Douglas framework. See

McDonnell Douglas v. Green, 411 U.S. 792 (1973). Under that framework a plaintiff may

establish a prima facie case of discrimination by offering evidence that: (1) he is a member of a

protected class, (2) his job performance met the employer’s legitimate expectations, (3) he

suffered an adverse employment action, and (4) one or more similarly situated employees not in

the protected class were treated more favorably than the plaintiff. Coleman v. Donahoe, 667

F.3d 835, 845 (7th Cir. 2012). If a prima facie case is established, a presumption of

discrimination arises and the burden shifts to the employer to articulate a legitimate,

nondiscriminatory reason for its decision. When the employer does so, the burden shifts to the

plaintiff to present evidence that the stated reason is a pretext. Id. To show pretext, a plaintiff

must identify such weaknesses, implausibilities, inconsistencies, or contradictions in the

employer’s proffered reason that a reasonable jury could find it unworthy of belief and thus infer

that the defendant did not act for the claimed non-discriminatory reasons. Bates v. City of Chi.,

726 F.3d 951, 956 (7th Cir. 2013). This can be done by showing that the employer’s reasons for

the adverse action (1) had no basis in fact, (2) did not actually motivate the adverse employment

action, or (3) was insufficient to motivate the action. Id. The focus of a pretext inquiry is

whether the employer’s stated reason was honest, not whether it was accurate, wise, or well-

considered. Id. (Citations and internal quotations omitted.) The goal of the McDonnell Douglas

analysis is to determine whether the evidence would permit a reasonable factfinder to conclude

that a plaintiff’s race or other proscribed fact caused his discharge or other adverse employment

action. Khowaja v. Sessions, 893 F.3d 101, 1014 (7th Cir. 2018).

       There is no dispute that Starks is a member of a protected class and that he suffered an


                                                  8
adverse employment action. The disagreement surrounds whether his job performance was

meeting Omnisource’s legitimate expectations and whether similarly situated employees not in

the protected class were treated more favorably.

       Starks claims that he did not violate OmniSource’s ban on alcohol in the workplace

because he didn’t know alcohol was in his lunch bag and such a scienter requirement should be

read into the no-alcohol policy. He also claims that he never possessed the alcohol at work

because it was in his lunch bag, under his desk all during his shift and he was elsewhere during

that time. The Court disagrees with both arguments. The Court declines to add language to the

policy that is not there. Moreover, Starks admitted that he brought the lunch bag in which

alcohol was found into his office. While this might not have been enough to satisfy a criminal

statute, it is enough to allow his employer to conclude that he possessed alcohol in the

workplace.

       Starks lists a number of potential comparators, that is, similarly situated non-black

coworkers he claims possessed or consumed alcohol in the workplace and suffered no adverse

employment actions. All but one of these coworkers can be quickly rejected as comparators

because there is no evidence that the decision makers involved in Starks’s termination knew that

any of them was at work while under the influence of alcohol or that any of them possessed

alcohol at work. The one employee Worrell and Frederick suspected of being under the

influence of alcohol—Timothy Southivong—also fails as a comparator because Frederick

concluded that, although he smelled of stale beer, he was not under the influence of alcohol and

did not possess alcohol in the workplace. In other words, Frederick believed that Southivong had

not violated the policy against possessing or being under the influence of alcohol in the


                                                   9
workplace. There is no evidence in the record to suggest that this belief was wrong.

       With regard to OmniSource’s proffered reason for terminating Starks—that he possessed

alcohol in the workplace—there is no evidence that the reason is merely a pretext. Plaintiff

claims that the reason given is factually baseless and insufficient to motivate his termination.

But, as we have seen, the conclusion that he possessed alcohol at work was not factually

baseless, given that he admitted the lunch bag where the alcohol was found was his and he

brought the lunch bag into work. And the handbook specifically warns that possession of

alcohol on the job could lead to termination without progressive discipline. While termination

was a harsh punishment, there is no evidence to suggest it wasn’t the true reason Starks was

terminated.

       As further evidence of OnmiSource’s discrimination, Plaintiff maintains that two white

co-workers were allowed to take vacation in the middle of the month that he could not take.

Assuming the truth of this assertion, as the Court must when ruling on a motion for summary

judgment, it is far too vague to permit an inference that the difference in treatment was motivated

by discrimination. As for his complaint that he did extra work white employees were not

required to perform, it is undisputed that he received a higher rate of compensation for his extra

responsibilities so that it is not reasonable to infer from this circumstance that there was a

discriminatory reason for the extra duties.

       Viewing the evidence as a whole, the Court determines that a reasonable jury could not

conclude that Starks would have kept his job if he had not been black and everything else

remained the same.




                                                 10
C.    Conclusion

      For the foregoing reasons, OmniSource’s motion to strike (DE 61) is GRANTED in part

and DENIED in part. OmniSource’s motion for summary judgment (DE 57) is GRANTED.

      SO ORDERED on February 26, 2019.
                                                s/ Joseph S. Van Bokkelen
                                                Joseph S. Van Bokkelen
                                                United States District Judge
                                                Hammond Division




                                           11
